Citation Nr: 1720078	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-19 922	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE
 
Entitlement to reimbursement of medical expenses incurred during retina surgery on November 23, 2009 at the Mease Countryside Hospital.  
 
 
REPRESENTATION
 
Appellant represented by:  Florida Department of Veterans Affairs
 
 
WITNESS AT HEARINGS ON APPEAL
 
The Veteran and his spouse
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
INTRODUCTION

The Veteran served on active duty from August 1968 to March 1972.  The appellant did not serve in the Republic of Vietnam.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision by the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida.  In May 2014 and May 2015 the claim was remanded for further development.  Following the requested development the Medical Center confirmed its prior denial.  Thereafter, the case was returned to the Board for further appellate action.
 
During the course of the appeal, the Veteran testified had hearings before different Veterans Law Judges in May 2012 and January 2015.  The Veteran was subsequently given the opportunity for a third Board hearing, but he expressed no interest in such a hearing.  
 
 
FINDINGS OF FACT
 
1.  On November 23, 2009, the Veteran incurred medical expenses at Mease Countryside Hospital for the surgical repair of a left retinal detachment.  
 
2.  The November 23, 2009 retina surgery was not previously authorized by VA and the preponderance of the evidence is against a finding that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.
 
 

CONCLUSION OF LAW
 
The criteria have not been met for payment or reimbursement of medical expenses incurred during retina surgery on November 23, 2009 at the Mease Countryside Hospital.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
This claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code.  Hence, the provisions of the Veterans Claims Assistance Act of 2000 are not applicable.  Barger v. Principi, 16 Vet. App. 132 (2002).  Nevertheless, the Board has reviewed the case for purposes of ascertaining whether the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses, and the Board concludes that the requirements for the fair development of this appeal have been met.  

During the appeal, the Veteran and his representative have demonstrated a good understanding of the benefit at issue.  The Veteran has not identified any outstanding evidence which could be used to support his claim, and there is no evidence of any error of omission or commission which could result in prejudice to the Veteran or otherwise affect the essential fairness of this decision.  Accordingly, the Board will proceed to the merits of the appeal.  
 
At his hearings the Veteran testified that on November 23, 2009 at Mease Countryside Hospital, he underwent surgery to repair a left eye detached retina.  He stated that prior to that time, he had experienced severe left eye pain and maintained that delaying the surgery would have resulted in a severe deterioration of his health.  The appellant contended that VA had a duty to render the best possible medical services but that it had refused to perform the surgery.  He noted that following the surgery, his left eye visual acuity had improved.  Therefore, he maintains that VA should reimburse him for all costs associated with that surgery.  After carefully considering the claim in light of the record and the applicable law, however, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  
 
Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if ALL of the following conditions are met (emphasis added): 
 
(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;  
 
(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 
 
(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);  
 
(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;  
 
(e) The veteran is financially liable to the provider of emergency treatment for that treatment;  
 
(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);  
 
(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and  
 
(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  

See also  38 C.F.R. § 17.1002.
 
A review of the evidence discloses that service connection has been established for traumatic left eye blindness.  He has been followed for that disorder for many years by VA.  Since 2005 VA treatment records and examination reports have shown little or no light perception in the eye.  
 
On September 8, 2009, the Veteran reportedly experienced decreased visual acuity in his nonservice-connected right eye and was treated by a private ophthalmologist, D. D., M.D.  During an examination, Dr. D. found that the Veteran had light perception in his left eye.  Dr. D. and the Veteran discussed his condition and considered the possibility of repairing the detached retina.  The Veteran was scheduled for a follow-up in one month.  
 
On September 15, 2009, the Veteran was evaluated by the Chief of the VA Ophthalmology Service in Tampa.  She found that since the Veteran had injured his left eye, he had barely been able to see light and dark.  She noted that there was no expectation of improvement.  As such, she recommended against the surgery.  
 
On September 24, 2009, the Veteran was evaluated by two different VA ophthalmologists.  They cautioned the Veteran against two surgical risks - complications secondary to a large mass seen superiorly on the conjunctiva (questionably a staphyloma) and concern for sympathetic ophthalmia.  They informed the Veteran that surgery to reattach the left retina would yield minimal results with respect to his vision.  They recommended a trial of medication for pain relief instead.  
 
VA offered the Veteran a further opinion at the Bascom Palmer Eye Institute; however, he was not seen for an evaluation.  
 
During VA psychiatric treatment in October 2009, it was noted that VA would not risk doing any surgery for the Veteran's detached left retina.  The appellant noted that Dr. D. would do the surgery gratis, once the Veteran came up with the money ($8000) for the cost of the operating room.  
 
On November 23, 2009, Dr. D. performed surgery in an attempt to repair a detached left eye retina.  
 
In February 2014, the Veteran's file was reviewed by Chief of Ophthalmologic Surgery at the Oklahoma City VA Medical Center.  He discussed the Veteran's claim further with two separate retina specialists at the Dean McGee Eye Institute.  They concurred that they would not recommend performing surgery to reattach the Veteran's left retina.  They stated that it was risky at best without any real hope of improving the Veteran's vision.  They noted that there were other ways to effect pain control.  
 
In an April 2014 letter, Dr. D. noted that when he first saw the Veteran his left eye vision was extremely poor and very painful.  His visual acuity was described as light perception.  Dr. D reported that he and the Veteran had discussed the possibility surgical repair of the left retina and that should the surgery be successful, the appellant could get some gradual improvement in the eye.  Dr. D started the left eye on steroid drops which relieved a lot of the pain.  Dr. D. noted that following the surgery, the Veteran experienced modest improvement in his left visual acuity to counting fingers.  During the ensuing years, he noted that the Veteran's best-corrected left visual acuity had improved to 20/60 and that the claimant enjoyed a much more functional, comfortable, and stable eye.  Therefore, he concluded that VA's initial assessment that the Veteran would experience no improvement was simply wrong.  Accordingly, Dr. D. supported the Veteran's application for reimbursement.  
 
Initially, the Board notes that the Veteran did not receive VA permission to seek treatment outside the VA for the repair of the detached left retina. Under such circumstances, VA may still reimburse the Veteran for cost of that treatment provided that it was emergent in nature.  In this case, the preponderance of the evidence shows that the surgery performed was not due to an emergency situation.  
 
There is no evidence that the surgery to reattach the Veteran's left retina was given in a hospital emergency department or that the appellant's treatment at Mease Countryside Hospital was for a bona fide emergency.  38 U.S.C.A. § 1725.  Moreover, the preponderance of the evidence shows that the initial evaluation and surgery for the detached retina was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.
 
Prior to the surgery, at least three VA ophthalmologists recommended against the surgery.  They found the procedure too risky given the minimal expected improvement.  In a post-surgical review, two private ophthalmologists and another VA ophthalmologist agreed with that assessment.  Fortunately, the surgery was reportedly successful.  However, entitlement to reimbursement for medical services outside VA is not determined by the outcome.  It is determined by the emergent nature of the disability prior to the treatment.  

In this regard, the Board notes that a period of over 10 weeks elapsed from the time that the Veteran saw Dr. D. on September 8, 2009 until the surgery was actually performed.  Although the Veteran reported that he had severe left eye pain, such a lengthy interval during which the Veteran was evaluated and multiple opinions were obtained does not demonstrate an emergency situation.  Indeed, the claimant was presented with more than one course of action and opted to pursue surgery.  In addition, the surgery was contingent on the Veteran being able to raise $8000 to pay for the surgical facility.  Finally, the Board notes that in his April 2014 letter, Dr. D. did not characterize the surgery as emergent in nature.  

In sum, the lengthy interval between the initial consideration of surgery and the performance of the surgery itself, the time to gather multiple opinions prior to the surgery, the Veteran's decision to go against the preponderance of the opinions, and the time necessary to raise the money for the surgery belie any suggestion that the appellant was presented with an emergent condition.  Therefore, as one of the criteria required is not met, it follows that all of the criteria necessary to reimburse the appellant are not met.  As the Veteran does not meet all of the criteria for reimbursement of the medical expenses incurred during retina surgery on November 23, 2009 at the Mease Countryside Hospital the benefit sought must be denied.  
 
In arriving at this decision, the Board must again emphasize that reimbursement requires that the Veteran meet ALL of the criteria set forth in 38 C.F.R. § 17.1002 (2016).  Because he has not done so, the appeal is denied.  The Board need not address all of the remaining criteria in 38 C.F.R. § 17.1002.  
 
The Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 
 
 
ORDER
 
Entitlement to reimbursement of medical expenses incurred during retina surgery on November 23, 2009 at the Mease Countryside Hospital is denied.  
 
 



___________________________
DEREK R. BROWN
Veterans Law Judge 
Board of Veterans' Appeals



___________________________
MICHAEL D. LYON
Veterans Law Judge 
Board of Veterans' Appeals




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


